January 22, 2015


                                      No. 04-14-00905-CV


                              ESCONDIDO RESOURCES II, LLC,
                                             Appellant


                                                 v.

                                  JUSTAPHOR RANCH, L.C.,
                                             Appellee


                   From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2013-CV7-001396-D1
                            The Honorable Joe Lopez, Judge Presiding


                           ORDER           OF         REFERRAL

       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vernon 2005).           It is therefore, ORDERED
that this cause be referred to a Mediated Settlement Conference which will be conducted by Joe
Casseb, an impartial person, as Mediator. See id. § 154.051.052.


       It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
February 13,2015.


       It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.


       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. See id. § 154.054.


       It is FURTHER ORDERED that all parties to this cause are directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate party representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id. § 154.053.


       Provided the parties are able to settle all matters related to this appeal, the parties are
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       It is so ORDERED on January 22, 2015.




                                                     Marialyji Barnaul. Justice


       IN WITNESS WHEREOF, 1 have hereunto .set my hand and affixed the <
court on this 22"d day of January, 2015.